If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS



In re MARGARET TYLO REVOCABLE TRUST.


SAMUEL TYLO,                                                            UNPUBLISHED
                                                                        August 5, 2021
                Appellant,

v                                                                       No. 352878
                                                                        Wayne Probate Court
SARA TYLO,                                                              LC No. 2015-813033-TV

                Appellee.


Before: TUKEL, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

        In this matter involving the distribution of trust assets, appellant Samuel Tylo appeals as
of right the trial court’s order distributing the assets of the Margaret Tylo Revocable Trust.1 On
appeal, Samuel—the trust’s successor trustee—argues that the trial court erred by not accepting a
settlement agreement regarding distribution of the trust assets and by denying Samuel’s request
for attorney fees. We disagree. Samuel abandoned both arguments because he failed to identify
sufficient legal authority to support them.

                                     I. UNDERLYING FACTS

       This case arises out of a dispute among the Tylo siblings regarding the administration of
their mother Margaret’s trust. The trust was executed on August 19, 2010. At that time, Margaret
was the trust’s settlor and sole trustee.2 In relevant part, the trust provided that Margaret transferred



1
  Margaret died on February 8, 2015. She had six children: Samuel, Mark, Theresa, Sara, Douglas,
and Michael. All of these individuals share the last name “Tylo” and, therefore, we will use their
first names throughout this opinion.
2
    Margaret was a widow at the time.


                                                  -1-
all of her personal property as well as her house to the trust. After Margaret’s death the trust’s
assets were to be divided into six “substantially equal shares to [Margaret’s] surviving children.”
Finally, the trust appointed Samuel as the successor trustee and Theresa as the alternate successor
trustee. Margaret died in February 2015.

        After Margaret’s death, Samuel initially promised to sell the house to Sara, Mark, and
Theresa (the buyers). Samuel failed sell the house to that group of his siblings, however, and he
became hostile to them and to Michael. The issue of how to distribute the trust’s assets, and
specifically what to do with Margaret’s house, eventually led to litigation. The hostility between
the Tylo siblings caused the trial court in April 2016 to order Samuel to sell the house to the buyers;
it appointed a special fiduciary to oversee that process due to the hostility between he Tylo siblings.
The buyers eventually purchased the house over a year later.

        Then, in early 2018, Theresa filed an affidavit with the trial court in which she averred that
Samuel was paying unnecessary attorney fees out of the trust’s assets to attorney Robert Constan.
The trial court eventually agreed and ordered Constan to repay $13,033 to the trust, concluding
that Constan was not entitled to attorney fees related to the house’s sale after the April 2016 hearing
and that Constan failed to support his request for attorney fees with adequate documentation. This
appeal followed.

                                 II. THE SALE OF THE HOUSE

        Samuel argues that the trial court erred by failing to enforce a settlement agreement he
alleges the parties reached at the February 3, 2016 hearing, pursuant to which Samuel would sell
the house to the buyers. Because Samuel failed to address this issue on the merits, it is abandoned.

        As an initial matter, we note that, in his brief on appeal, Samuel attempts to raise multiple
issues that were not included in his statement of questions involved. “An issue not contained in
the statement of questions presented is waived on appeal.” English v Blue Cross Blue Shield of
Mich, 263 Mich App 449, 459; 688 NW2d 523 (2004); See also MR 7.212(C)(5) (requiring
appellants to state their arguments in their statement of questions involved). Those issues include
the value of personal property Samuel argues should have been included in the trust’s assets and
whether the trial court should have appointed a special fiduciary in this case. These issues were
not included in the statement of questions involved and, therefore, are waived. See id.
Additionally, Samuel failed to provide any legal argument regarding these issues and, therefore,
even if they were not waived they are abandoned. See Cheesman v Williams, 311 Mich App 147,
161; 874 NW2d 385 (2015) (“An appellant may not merely announce a position then leave it to
this Court to discover and rationalize the basis for the appellant’s claims; nor may an appellant
give an issue only cursory treatment with little or no citation of authority.”).

         As for Samuel’s argument that the trial court erred by not enforcing the “settlement” the
parties reached at the February 3, 2016 hearing, we consider the argument abandoned for the same
reasons just discussed—Samuel never provided a sustained argument or authority for his position.
See id. As discussed, a claim is abandoned when a party fails to adequately address the issue in
its brief on appeal. Essentially, the doctrine of abandonment prevents a party from simply raising
an issue and “leav[ing] it to this Court to discover and rationalize the basis for the appellant’s
claims.” Id. See also Seifeddine v Jaber, 327 Mich App 514, 521; 934 NW2d 64 (2019) (“Plaintiff


                                                 -2-
cannot leave it to this Court to make his arguments for him.”). Indeed, we “are not the research
assistants of the litigants; the parties have a duty to fully present their legal arguments to the court
for its resolution of their dispute.” Walters v Nadell, 481 Mich 377, 388; 751 NW2d 431 (2008).

        Samuel fails to actually state the terms of the alleged “settlement” the parties agreed to at
the February 3, 2016 hearing. He similarly fails to state the legal requirements for a valid
settlement agreement. Instead, the only legal argument in this portion of Samuel’s brief is citation
to three sections of the Michigan trust code, MCL 700.7101 et seq., establishing that a trustee
generally can administer a trust without judicial supervision, he or she may settle claims against
the trust, and the trustee can be removed only if he or she commits a serious breach of his or her
duties as a trustee.3 Samuel’s citations to the Michigan trust code, without more, simply leave it
to this Court to rationalize the basis for his claim that the trial court erred by not enforcing the
settlement agreement he claims the parties reached at the February 3, 2016 hearing. Thus, the
argument is abandoned. See Id.4




3
   The three provisions Samuel cites are MCL 700.7201(2), MCL 700.7401, and MCL
700.7706(2)(a). Samuel correctly summarizes MCL 700.7201(2) as establishing that trusts
generally do “not result in continuing judicial supervision unless ordered by the court.” But
Samuel cites an old version of MCL 700.7401 that was repealed by 2009 PA 46 and has not been
in effect since April 1, 2010. Compare 2005 PA 204 (containing the language Samuel cites) with
2009 PA 46 (substantially changing MCL 700.7401 and moving the language Samuel cited to
MCL 700.7817). The language Samuel cites, with some revisions, can now be found at MCL
700.7817. Nevertheless, Samuel is correct that the Michigan trust code provides that trustees have
the authority to settle claims against the trust. Compare Appellant’s Brief on Appeal, pp 16-17
with MCL 700.7817(x). Finally, MCL 700.7706(2) provides that a trustee may be removed if he
or she “commits a serious breach of trust,” but it also goes on to list three other situations that
could lead to the removal of a trustee. See MCL700.7706(2). Thus, Samuel’s statement in his
brief on appeal that a trustee can be removed only for a serious breach of trust is inaccurate.
4
  We additionally note that Samuel’s claim that the parties reached a settlement agreement at the
February 3, 2016 hearing would also fail on the merits. “A settlement agreement is a binding
contract.” Reicher v SET Enterprises, Inc, 283 Mich App 657, 665; 770 NW2d 902 (2009). And
contracts require “mutuality of agreement,” which is also frequently referred to as a “meeting of
the minds.” See, e.g., McCoig Materials, LLC v Galui Const, Inc, 295 Mich App 684, 694; 818
NW2d 410 (2012); Hall v Small, 267 Mich App 330, 333; 705 NW2d 741 (2005). There was no
mutual assent regarding the settlement agreement at the February 3, 2016 hearing. The parties
agreed to most of the terms of a settlement agreement at that hearing, but they failed to agree on a
sale price for the house or on a method for determining the sale price. Indeed, Constan stated
multiple times at the hearing that the parties had not agreed on a sale price. Thus, the entire premise
of Samuel’s argument, that the parties reached a settlement agreement at the February 3, 2016
hearing, is incorrect


                                                  -3-
                                      III. ATTORNEY FEES

       Samuel argues that the trial court erred by ordering Constan to repay $13,033 to the trust
for unnecessary attorney fees. Samuel also abandoned this argument because he failed to
adequately address the attorney fee issue.

        We need not repeat the standards for abandonment of an issue on appeal because we
already addressed them earlier in Part II of this opinion. Samuel’s argument on this issue fails to
cite any specific statute or case regarding the issue of attorney fees. Rather, Samuel cites the
entirety of the Michigan trust code for the proposition that a trustee is authorized to pay an attorney
with trust assets. Samuel’s legal argument in this section, in its entirety is:

                The Successor Trustee may retain counsel “to advise or assist the trustee in
       the performance of the trustee’s administrative duties,” and to defend a claim or
       proceeding in any jurisdiction. This includes authorizing the trustee to act “for the
       trustee’s protection in the performance of the trustee’s duties, provided a trustee
       acts as a reasonable and prudent person with respect to the Trust.[”] See the
       Michigan Trust Code, 700.7101 . . . 700.7913. The Successor Trustee should be
       allowed to pay the Attorney Fees reasonably incurred in administering and
       defending the Trust from the funds in the Trust. The legal work performed by the
       Attorney for the Successor Trustee Trust was performed to benefit all the Heirs of
       the Trust, not just the two heirs Sara and Teresa Tylo who moved into the
       Decedent’s House. Heirs Sara and Teresa Tylo received the bulk of the Trust assets
       at far less than their value, at the expense of the remaining four Heirs.

The quoted material in Samuel’s brief on appeal references the same repealed version of MCL
700.7401 addressed in note 3 of this opinion, which has now been moved, with some revisions, to
MCL 700.7817. Samuel is correct that a trustee may retain legal counsel to fulfill his or her duties
as a trustee. See MCL 700.7817(w) (authorizing a trustee “[t]o employ an attorney to perform
necessary legal services or to advise or assist the trustee in the performance of the trustee’s
administrative duties, even if the attorney is associated with the trustee, and to act without
independent investigation upon the attorney’s recommendation. An attorney employed under this
subdivision shall receive reasonable compensation for his or her employment.”). But Samuel
completely fails to address the requirements for a trial court to award attorney fees. In short, this
issue is clearly abandoned because Samuel merely announced his claim with almost no citation to
authority and left it to this Court to identify and rationalize a basis for his claim. See Cheesman,
311 Mich App at 161. We decline to address this issue further.




                                                 -4-
                                       IV. CONCLUSION

        We affirm the trial court’s order requiring Constan to repay attorney fees to the trust and
its decision to not enforce the “settlement agreement” Samuel claims the parties reached at the
February 3, 2016 hearing. We note that it is unusual for us to decide a case without addressing
any of the issues on the merits. But Samuel presented us with an unusual situation because he
wholly failed to present any substantive legal argument in this case, and we decline to treat this
case any differently in that regard from this Court’s typical practice. Sara, as the prevailing party
may tax costs pursuant to MCR 7.219.

                                                              /s/ Jonathan Tukel
                                                              /s/ David H. Sawyer
                                                              /s/ Thomas C. Cameron




                                                -5-